1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10   JOANN WAINWRIGHT,                                   Case No. 2:19-cv-02330-JAM-DB
11                         Plaintiff,                    ORDER GRANTING DEFENDANT
                                                         MELALEUCA, INC.’S REQUEST TO SEAL
12          v.                                           DEFENDANT’S MOTION FOR ORDER
                                                         COMPELLING ARBITRATION AND
13   MELALEUCA, INC.,                                    MOTION TO DISMISS OR STAY AND
                                                         SUPPORTING DOCUMENTS
14                         Defendant.
15
            Pursuant to Local Rule 141, having considered Defendant Melaleuca Inc.’s (“Melaleuca”)
16
     Request to Seal Defendant’s Motion for Order Compelling Arbitration and Motion to Dismiss or Stay
17
     and Supporting Documents (“Request”), the Court hereby GRANTS Melaleuca’s Request and
18
     provisionally ORDERS that Defendant’s Motion for Order Compelling Arbitration and Motion to
19
     Dismiss or Stay and all documents submitted in support thereof (“Moving Papers”), shall remain
20
     under seal until further order of the Court to allow Plaintiff Joann Wainwright to seek an order
21
     sealing the portions of the Moving Papers she contends are confidential.
22
            IT IS SO ORDERED.
23
     Dated: November 26, 2019
24

25
                                                              /s/ John A. Mendez____________
26                                                            Hon. John A. Mendez
                                                              United States District Court Judge
27

28


                                                               [PROPOSED] ORDER GRANTING MELALEUCA,
                                                                                INC.’S REQUEST TO SEAL
